[Cite as State v. Freeders, 2017-Ohio-9278.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. John W. Wise, P. J.
        Plaintiff-Appellee                        Hon. Craig R. Baldwin, J.
                                                  Hon. Earle E. Wise, J.
-vs-
                                                  Case No. 2017 CA 00041
SHAD FREEDERS

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case No. 2016 CR 01783


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        December 26, 2017



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

JOHN D. FERRERO                                AARON KOVALCHIK
PROSECUTING ATTORNEY                           116 Cleveland Avenue, NW
RONALD MARK CALDWELL                           808 Courtyard Centre
ASSISTANT PROSECUTOR                           Canton, Ohio 44702
110 Central Plaza South, Suite 510
Canton, Ohio 44702-1413
Stark County, Case No. 2017 CA 00041                                                     2

Wise, John, P. J.

       {¶1}    Appellant Shad Freeders appeals his conviction, in the Court of Common

Pleas, Stark County, on two felony counts pertaining to the illegal manufacture of

methamphetamine. Appellee is the State of Ohio. The relevant facts leading to this appeal

are as follows.

       {¶2}    The charges leading to the conviction at issue in this matter grew out of a

September 12, 2016 traffic stop of Appellant Freeders’ motor vehicle and a subsequent

search of a residence at 450 McNally Court by Alliance police officers. At that time, the

senior investigating officer on the case, Captain James Hilles, was responsible for

monitoring, via the “NPLEX” system, a watch list of persons making suspicious retail

purchases of the precursor chemicals to make methamphetamine, including

pseudoephedrine. As further discussed infra, appellant was on this watch list.

       {¶3}    On the evening in question, the Alliance Police Department received an

alert from the pharmacy in the West State Street Walmart that appellant had just

purchased pseudoephedrine. Captain Hilles and Detective Bob Rajcan thereupon

proceeded to said location in separate vehicles to investigate. The two officers were

familiar with appellant and his vehicle, and Captain Hilles soon observed appellant’s car

on the road.

       {¶4}    Captain Hilles thereupon radioed Detective Rajcan for backup, and then

followed appellant as he drove up to an AutoZone automotive parts store on East State

Street. After Detective Rajcan arrived, the officers watched appellant exit the store “with

a small bag consistent with a bag that would have lithium batteries.” Hilles Testimony,

Suppression Transcript (“S.Tr.”) at 16.
Stark County, Case No. 2017 CA 00041                                                       3


       {¶5}   The officers proceeded to follow appellant’s car after he departed the store.

After reaching Summit Street, a traffic stop was effectuated. Captain Hilles ordered

appellant out of his car at gunpoint, based on concerns that appellant might have an

active mobile “meth lab” in the vehicle. The officers observed lithium batteries in plain

sight on one of the car seats. Appellant was then placed under arrest for possessing

chemicals to manufacture methamphetamine. Appellant was given his Miranda rights,

and when he was asked for consent to a search of the residence at 450 McNally Court,

he declined to give consent and denied said residence was his. S.Tr. at 23. Captain Hilles

and other officers then proceeded to 450 McNally Court. They searched the trash,

observing additional indicators of precursor chemicals, and then entered the house

pursuant to R.C. 2933.33(A), infra. They later obtained and executed a search warrant

for the house.

       {¶6}   On October 31, 2016, Appellant Freeders was indicted on one count of

illegal manufacture of drugs, R.C. 2925.04(A) (a felony of the first degree), and the illegal

assembly or possession of chemicals for the manufacture of drugs, R.C. 2925.041(A) (a

felony of the third degree). Appellant entered pleas of not guilty to both of the aforesaid

charges.

       {¶7}   On November 23, 2016, appellant filed a motion to suppress, arguing that

the traffic stop and warrantless entry/search of the house were illegal, and thus the

evidence of a meth lab operation at the residence should have been suppressed.

       {¶8}   On December 20, 2016, the trial court conducted an evidentiary hearing on

appellant’s suppression motion. The sole witness was Captain Hilles.
Stark County, Case No. 2017 CA 00041                                                      4


       {¶9}   On January 23, 2017, the trial court issued a nine-page judgment entry

overruling the motion to suppress.

       {¶10} On February 1, 2017, appellant appeared before the trial court and entered

pleas of “no contest” to both of the aforesaid counts. Via a judgment entry issued on

February 6, 2017, the trial court sentenced appellant to a prison term of four years for the

offense of illegal manufacture of drugs, and a concurrent term of thirty-six months for the

offense of illegal assembly or possession of chemicals for the manufacture of drugs.

       {¶11} On March 3, 2017, appellant filed a notice of appeal. He herein raises the

following sole Assignment of Error:

       {¶12} “I. APPELLANT'S CONSTITUTIONAL RIGHTS AS GUARANTEED BY

THE FOURTH AMENDMENT OF THE UNITED STATES CONSTITUTION AND

ARTICLE I SECTION 14 OF THE OHIO CONSTITUION [SIC] WERE VIOALTED [SIC]

WHEN THE TRIAL COURT OVERRULED THE MOTION TO SUPPRESS.”

                                             I.

       {¶13} In his sole Assignment of Error, appellant essentially contends the trial court

erred and violated his constitutional rights by denying his motion to suppress. We

disagree.

       {¶14} There are three methods of challenging on appeal a trial court's ruling on a

motion to suppress. First, an appellant may challenge the trial court's finding of fact.

Second, an appellant may argue the trial court failed to apply the appropriate test or

correct law to the findings of fact. Finally, an appellant may argue the trial court has

incorrectly decided the ultimate or final issue raised in the motion to suppress. When

reviewing this third type of claim, an appellate court must independently determine,
Stark County, Case No. 2017 CA 00041                                                      5


without deference to the trial court's conclusion, whether the facts meet the appropriate

legal standard in the given case. See State v. Fanning (1982), 1 Ohio St. 3d 19, 437
N.E.2d 583; State v. Williams (1993), 86 Ohio App. 3d 37, 619 N.E.2d 1141; State v. Curry

(1994), 95 Ohio App. 3d 93, 96, 641 N.E.2d 1172; State v. Claytor (1993), 85 Ohio App. 3d
623, 627, 620 N.E.2d 906; State v. Guysinger (1993), 86 Ohio App. 3d 592, 621 N.E.2d
726. The United States Supreme Court has held that as a general matter determinations

of reasonable suspicion and probable cause should be reviewed de novo on appeal. See

Ornelas v. United States (1996), 517 U.S. 690, 699, 116 S. Ct. 1657, 1663, 134 L. Ed. 2d
911.

        {¶15} The Fourth Amendment to the United States Constitution and Section 14,

Article I, Ohio Constitution, prohibit the government from conducting unreasonable

searches and seizures of persons or their property. Terry v. Ohio (1968), 392 U.S. 1, 88
S. Ct. 1868, 20 L. Ed. 2d 889; State v. Andrews (1991), 57 Ohio St. 3d 86, 87, 565 N.E.2d
1271.

        {¶16} “Under Terry, police officers may briefly stop and/or temporarily detain

individuals in order to investigate possible criminal activity if the officers have a

reasonable, articulable suspicion that criminal activity may be afoot ***.” State v. Swift,

2nd Dist. Montgomery No. 27036, 2016–Ohio–8191, ¶ 10. In other words, the Fourth

Amendment does not require a police officer to “simply shrug his [or her] shoulders and

allow a crime to occur ***.” State v. Klein, 73 Ohio App. 3d 486, 489, 597 N.E.2d 1141 (4th

Dist.1991).

        {¶17} “* * * [I]f an officer's decision to stop a motorist for a criminal violation,

including a traffic violation, is prompted by a reasonable and articulable suspicion
Stark County, Case No. 2017 CA 00041                                                         6

considering all the circumstances, then the stop is constitutionally valid.” State v. Mays,

119 Ohio St. 3d 406, 894 N.E.2d 1204, 2008–Ohio–4539, ¶ 8. However, an officer's

reasonable articulable suspicion does not require proof beyond a reasonable doubt that

the defendant's conduct has satisfied the elements of the offense. State v. Willis, 5th Dist.

Licking No. 14 CA 103, 2015–Ohio–3739, ¶ 25, citing Westlake v. Kaplysh, 118 Ohio App.
3d 18, 20, 691 N.E.2d 1074 (8th Dist.1997).

                                     Initial Traffic Stop

       {¶18} Appellant first challenges the legality of the officers’ stop of his vehicle a few

minutes after he left the AutoZone store.

       {¶19} In the case sub judice, Captain Hilles testified that the fundamental reason

for the traffic stop was because the officers believed appellant had purchased the

precursors for methamphetamine and that he had previously sold methamphetamine.

S.Tr. at 17-18.1 Appellant was on the local precursor watch list at that time based on his

twenty reported purchases of pseudoephedrine over a twelve-month period. These

purchases, involving seven different pharmacies, were for 2.4 gram boxes of

pseudoephedrine, which are commonly used to make meth in illegal labs. S.Tr. at 10-11.

Captain Hilles equated this to approximately one purchase every two weeks, which,

according to his testimony, is the maximum amount one can buy without going into an

“exceedance level.” S.Tr. at 11.



1    Upon cross-examination, Captain Hilles also testified that he observed appellant
speeding before appellant stopped at AutoZone, and that a traffic citation was issued after
appellant's arrest. S.Tr. at 27. However, it was conceded that the traffic citation was not
signed by Captain Hilles. S.Tr. at 28. Hilles was also under the impression prior to the
stop that appellant was under suspension, but appellant apparently had a valid driver’s
license at the time. However, these bases were not relied upon by the trial court in its
decision. See Judgment Entry, January 23, 2017, at f.n. 1.
Stark County, Case No. 2017 CA 00041                                                        7


       {¶20} Furthermore, the officers were aware that a confidential informant (“CI”)

working    with   the    Alliance   Police    Department     had    purchased      suspected

methamphetamine from appellant on September 6, 2016, just six days earlier, although

we note Captain Hilles testified on cross-examination that sometime after the events

presently at issue, the crime lab results came back that the substance purchased by the

CI was not methamphetamine. S.Tr. at 30. In addition to the above pseudoephedrine

purchases, appellant on the day in question was seen exiting an AutoZone store, well

down the road from the location of his most recent purchase at WalMart, carrying a small

bag consistent with the purchase of lithium batteries. Captain Hilles noted that lithium

batteries are “absolutely” necessary for methamphetamine production. S.Tr. at 16. Hilles

also testified that persons buying precursor materials often visit several stores to avoid

detection by retail personnel, and common stops are big-box, dollar, or auto parts stores.

We recognize that the batteries in appellant’s possession in this instance were not visible

to the officers until after the traffic stop. However, in light of appellant’s monitored NPLEX

history of activity related to purchasing precursor chemicals, his familiarity to the officers

via a suspected CI purchase, and his activity on the day in question, we find Captain

Hilles adequately iterated a reasonable articulable suspicion of criminal activity afoot to

justify the traffic stop of September 12, 2016.

       {¶21} Accordingly, upon review, we hold the trial court did not err in denying

appellant's suppression motion in regard to the issue of the traffic stop.

                    Initial Search of the 450 McNally Court Residence

       {¶22} Appellant secondly challenges the legality of the officers’ warrantless entry

into the residence at 450 McNally Court.
Stark County, Case No. 2017 CA 00041                                                       8

       {¶23} As an initial matter, we sua sponte note that under the general rule of

Crim.R. 47, a motion to suppress “shall state with particularity the grounds upon which it

is made.” The State's burden of proof in a motion to suppress hearing is limited to those

contentions that are asserted with sufficient particularity to place the prosecutor and court

on notice of the issues to be decided. Johnstown v. Jugan, 5th Dist. Licking No. 95CA90,

1996 WL 243805. “In general, the State is not expected to anticipate specific legal and

factual grounds upon which a defendant relies in a motion to suppress.” State v. Fowler,

5th Dist. Tuscarawas No. 2016AP040024, 2016-Ohio-5940, ¶ 22. Failure of the defendant

to adequately raise the basis of his or her challenge constitutes a waiver of that issue on

appeal. See City of Xenia v. Wallace (1988), 37 Ohio St. 3d 216, 218–219, 524 N.E.2d
889.

       {¶24} Appellant’s motion to suppress in the trial court record consists of an

introduction followed by a two-page memorandum which concisely sets forth various

search and seizure case law citations, ending with the following:

              In the instant case a traffic stop was initiated and the Defendant was

       unreasonably detained. As a result of the illegal traffic stop[,] a warrantless

       search of the Defendant’s residence was conducted. After the illegal

       warrantless    search[,]   evidence    and    statements     were    obtained.

       WHEREFORE, Defendant requests this Honorable Court to suppress any

       and all statements and physical evidence obtained subsequent to the

       unlawful search and seizure.

       {¶25} Motion to Suppress, November 23, 2016, at 3.
Stark County, Case No. 2017 CA 00041                                                       9


       {¶26} While one would be hard-pressed to conclude the foregoing generously

provides “specific factual grounds” (Fowler, supra) in support of suppressing the results

of the search of the residence, in the interest of justice we will proceed with our analysis.

       {¶27} R.C. 2933.33(A) states that “[i]f a law enforcement officer has probable

cause to believe that particular premises are used for the illegal manufacture of

methamphetamine, for the purpose of conducting a search of the premises without a

warrant, the risk of explosion or fire from the illegal manufacture of methamphetamine

causing injury to the public constitutes exigent circumstances and reasonable grounds to

believe that there is an immediate need to protect the lives, or property, of the officer and

other individuals in the vicinity of the illegal manufacture.” (Emphasis added).

       {¶28} We have defined “probable cause” as “reasonable grounds for belief,

supported by less than prima facie proof, but more than suspicion, and [which] is said to

exist when there is fair probability, given the totality of the circumstances, contraband or

evidence of a crime will be found in a particular place.” State v. Rausenberg, 5th Dist.

Delaware No. 16CAA020007, 2017-Ohio-1078, ¶ 56, citing United States v. Howard, 621
F.3d 433, 453 (6th Cir. 2010).

       {¶29} The Ninth District Court of Appeals has aptly noted as follows:

              The combustible nature of methamphetamine laboratories poses a

       grave danger to occupants of the dwelling, neighbors, law enforcement and

       the community at large. The existence of an active methamphetamine

       laboratory is, as a matter of law, an emergency which threatens life and limb

       that supports an objectively reasonable belief that immediate action is

       necessary to protect life or property.
Stark County, Case No. 2017 CA 00041                                                  10

      {¶30} State v. Timofeev, 9th Dist. Summit No. 24222, 2009-Ohio-3007, ¶ 26

(additional citations omitted).

      {¶31} In its judgment entry overruling appellant’s suppression motion, the trial

court included the following pertinent determinations:

             In this case, the Court finds that Captain Hilles had a reasonable

      belief that a methamphetamine laboratory was being operated at the

      residence. The Court finds that such reasonable belief developed after the

      defendant was observed to assemble the precursors for the manufacturing

      of methamphetamine as set forth above. Moreover, the defendant, with

      such precursors, was headed in the direction of the residence, where the

      officers believed he had been making methamphetamine based upon prior

      controlled purchases from the defendant. Additionally, upon approaching

      the residence, the officers observed empty containers of the precursors for

      the manufacturing of methamphetamine in plain view in the trash cans.

      Further, as indicated by the defendant, no one was living at the residence

      at the time of [the] stop, which indicated to Captain Hilles that the lab was

      unattended and, therefore, very volatile. Viewing the totality of the

      circumstances, the Court finds, pursuant to R.C. §2933.33(A), as a matter

      of law, an emergency existed permitting the officers to enter the residence

      without a warrant being issued and that the warrantless entry into the

      residence was permitted pursuant to same.

      {¶32} Judgment Entry, January 23, 2017, at 8-9.
Stark County, Case No. 2017 CA 00041                                                           11


       {¶33} Ohio case law has recognized that a police officer's training and experience

in the area of methamphetamine production can be used to support a finding that the

officer believed the methamphetamine activity in a residence was dangerous to those in

close proximity. See State v. Runyon, 2nd Dist. Greene No. 2015-CA-63, 2016-Ohio-

5730, ¶ 29, citing State v. Parson, 2d Dist. Montgomery No. 23398, 2010–Ohio–989, ¶

15.

       {¶34} In addition to the foregoing facts spelled out by the trial court, we note

Captain Hilles testified he has had specialized training in the areas of manufacturing of

methamphetamine, methamphetamine labs, methamphetamine trafficking, and the

effects of the drug on the human body. In addition, he is also certified to recognize the

chemicals involved, how labs are set up, and how to safely dismantle such labs. See

Runyon, supra. Although he did not mention the existence of a chemical odor at the scene

in this instance, he testified that an unwatched meth lab, if in the reaction phase, can be

akin to a “fire bomb,” and that it can otherwise leak acidic gasses into the immediate

vicinity. S.Tr. at 25. He noted that in the McNally Court neighborhood, children “play on

[the] street because it’s not really a throughfare [sic] too much for traffic.” S.Tr. at 26.

       {¶35} We note the trial court relied in part upon State v. Armbruster, 9th Dist.

Summit No. 26645, 2013-Ohio-3119, ¶ 8, for the proposition that probable cause is not

required for a warrantless entry if officers have a reasonable belief that a

methamphetamine laboratory is being operated at a particular location. See Judgment

Entry at 8. While our reading of R.C. 2933.33(A) does not lead us to adopt in totidem

verbis this portion of Armbruster, we nonetheless conclude that probable cause did exist
Stark County, Case No. 2017 CA 00041                                                    12

alongside the exigent circumstances of the case sub judice, thus justifying the warrantless

entry.

         {¶36} Therefore, upon review, we hold the trial court did not err in denying

appellant's suppression motion in regard to the initial search of the residence.2

         {¶37} Appellant's sole Assignment of Error is overruled.

         {¶38} For the reasons stated in the foregoing opinion, the judgment of the Court

of Common Pleas, Stark County, Ohio, is hereby affirmed.


By: Wise, John, P. J.

Baldwin, J., and

Wise, Earle, J., concur.




JWW/d 1212




2  In so holding, we find it unnecessary to reach the ancillary issue of whether appellant,
having told the officers that he did not live at the residence and was merely watching it
for the owners, had legal standing to challenge the search.